Ehrlich, Ch. J.
When this case was at a previous General Term the law controlling it was laid down, and this seems to have been followed by the learned trial judge as authority for dismissing the complaint. We find no error in the disposition made. The confession of judgment was never canceled of record, but kept alive. Under such circumstances the election made was binding, and the plaintiffs are not in a position to recall it. The exceptions will be overruled and judgment, ordered for defendants, with costs and costs of appeal. The motion for an extra allowance will be granted and five per cent awarded.
Hewbubgeb and McCabtht, JJ., concur.
Exceptions overruled and judgment ordered for defendants, with costs and extra allowance granted.